                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                    CASE NOS.:         3:08cr116/MCR/HTC
                                                         3:16cv310/MCR/HTC
SEAN IMIRI WATERS

_____________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 26, 2019. ECF No. 135. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                      Page 2 of 2


      2.    The motion to correct sentence, ECF No. 106, is DENIED.

      3.    A certificate of appealability is DENIED.

      DONE AND ORDERED this 3rd day of June 2019.




                                      s/   M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case Nos. 3:08cr116/MCR/HTC; 3:16cv310/MCR/HTC
